
	

114 HRES 361 IH: Expressing the sense of the House of Representatives concerning the need to explore emerging technologies that are mobile and capable of supplying high volumes of sterile, pathogenic-free water, and for other purposes.
U.S. House of Representatives
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 361
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2015
			Mr. Williams submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives concerning the need to explore emerging
			 technologies that are mobile and capable of supplying high volumes of
			 sterile, pathogenic-free water, and for other purposes.
	
	
 Whereas small communities are severely burdened when the Environmental Protection Agency closes their wastewater treatment plants;
 Whereas flood waters can disable wastewater and drinking water facilities; Whereas natural disasters, such as hurricanes, tornadoes, and earthquakes, can leave entire cities without power and, therefore, without potable water; and
 Whereas due to the growing population of the United States, there are more pathogens entering the Nation’s water systems: Now, therefore, be it
	
 That it is the sense of the House of Representatives that in order to respond to situations in which water systems are closed as a result of Environmental Protection Agency induced shutdowns, disease outbreaks, epidemics, pandemics, or natural disasters, the Environmental Protection Agency and the Department of Homeland Security should explore emerging technologies that are mobile and capable of supplying affected communities and hospitals with high volumes of sterile, pathogenic-free water.
		
